Case 1:21-cv-21478-CMA Document 18 Entered on FLSD Docket 05/27/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-2989-MDL-ALTONAGA/Torres

  In re:

  JANUARY 2021 SHORT SQUEEZE
  TRADING LITIGATION
  _________________________________/

  This Document Relates to:

  21-21478-CIV-ALTONAGA
  21-21451-CIV-ALTONAGA
  21-21441-CIV-ALTONAGA
  21-21338-CIV-ALTONAGA
  21-21318-CIV-ALTONAGA

                                                    ORDER

           THIS CAUSE came before the Court upon the Notice of Voluntary Dismissal as to

  Defendant Barclays Bank PLC without prejudice [ECF No. 318], filed on May 26, 2021. Being

  fully advised, it is

           ORDERED AND ADJUDGED that Defendant Barclays Bank PLC is dismissed from this

  action without prejudice as to the above listed actions.

           DONE AND ORDERED in Miami, Florida, this 27th day of May, 2021.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE

  cc:      counsel of record; pro se Plaintiff(s)
